 Case 1:18-cv-15733-HB Document 44 Filed 09/29/20 Page 1 of 11 PageID: 3332



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY

MICHAEL KROUGH                         :             CIVIL ACTION
                                       :
       v.                              :
                                       :
CALPINE, et al.                        :             NO. 18-15733


                                MEMORANDUM

 Bartle, J.                                          September 29, 2020

            Plaintiff Michael Krough (“Krough”) brings this action

against defendants Calpine Corporation, Calpine New Jersey

Generation, LLC, and Calpine Operating Services Company, Inc.

(collectively, “Calpine”) alleging personal injuries as a result

of Calpine’s negligence during the demolition of a powerplant

Calpine owned.    Calpine subsequently filed a third-party

complaint against Brandenburg Industrial Service Company

(“Brandenburg”), an independent contractor it had hired to

perform the demolition and associated work.         Calpine avers in

the third-party complaint that Brandenburg is liable to it in

the event it is found negligent.       Krough, a laborer employed by

Brandenburg at the site of the demolition, asserts that Calpine

failed to provide him with a safe workplace.         Before the court

is the motion of Calpine for summary judgment under Rule 56 of

the Federal Rules of Civil Procedure.
 Case 1:18-cv-15733-HB Document 44 Filed 09/29/20 Page 2 of 11 PageID: 3333



                                     I

           Under Rule 56 of the Federal Rules of Civil Procedure,

summary judgment is appropriate “if the movant shows that there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”         Fed. R. Civ. P.

56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986).    A dispute is genuine if the evidence is such that a

reasonable factfinder could return a verdict for the nonmoving

party.    See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 254

(1986).    We view the facts and draw all inferences in favor of

the nonmoving party.     See In re Flat Glass Antitrust Litig.,

385 F.3d 350, 357 (3d Cir. 2004).

           Summary judgment is granted where there is

insufficient record evidence for a reasonable factfinder to find

for the nonmovant.     See Anderson, 477 U.S. at 252.        “The mere

existence of a scintilla of evidence in support of the

[nonmoving party]’s position will be insufficient; there must be

evidence on which the jury could reasonably find for [that

party].”   Id.

                                    II

           The following facts are undisputed.         Calpine was the

owner of a powerplant known as Deepwater Energy Center, located

in Pennsville, New Jersey.      On or about May 16, 2016, Calpine

and Brandenburg entered into a Demolition Services Agreement

                                    -2-
 Case 1:18-cv-15733-HB Document 44 Filed 09/29/20 Page 3 of 11 PageID: 3334



(“Agreement”), pursuant to which Brandenburg agreed to demolish

the powerplant and perform related work.         Brandenburg hired

laborers, one of whom was plaintiff Krough.

           As part of the Agreement, Brandenburg was required to

“coordinate its various activities at the Site in such a way

that maximizes safety” and “establish, maintain, and enforce

safe work practices.”     Pursuant to the Agreement, Calpine was to

“make available a supervisor or other representative at the site

during normal business hours while work is being performed to

provide direction and answer contractor’s questions regarding

the work.”   During the demolition, Calpine and Brandenburg

participated in weekly coordination meetings, discussing various

safety and work-related items.       On some occasions, the plant

engineer from Calpine and other Calpine employees would directly

address unsafe work conditions and safety issues with laborers

who were Brandenburg employees.       Brandenburg produced Daily

Project Reports listing:      work performed, safety meeting topics,

potential hazards, and hazard controls.         The entrance to the

demolition site was controlled by a third-party security company

engaged by Calpine.

           On or about November 7, 2016, Krough and another

laborer, James Freeman, were working in the basement of the

demolition site.    Freeman was operating a piece of machinery

known as a skid steer, pulling and maneuvering copper wire.

                                    -3-
 Case 1:18-cv-15733-HB Document 44 Filed 09/29/20 Page 4 of 11 PageID: 3335



Krough was serving as a spotter to communicate to Freeman if the

copper wire got caught on any obstructions.         It was also

Krough’s job to “get [the wire] hooked up to the bobcat so that

they could be pulled out of the basement, put outside, chopped

up and put on trucks.”     Some of the copper wire eventually got

caught on a bollard or pillar.       While Krough was attempting to

untangle the wire, his hand became stuck between the wires and

the pillar, leading to his injuries.        As a result of the

accident, Krough filed a worker’s compensation claim against his

employer, Brandenburg, and this negligence action against the

property owner, Calpine.

           The Daily Project Reports demonstrate that Krough

received safety training from Brandenburg on the proper personal

protective equipment (“PPE”) and the use of cut resistant gloves

on at least four occasions, including on the date of the injury.

The minimum PPE requirement for general demolition projects

include cut-resistant work gloves.        Krough had on leather gloves

that were not cut-resistant at the time of the incident.            The

Agreement also specified that work areas “shall be well lit

prior to work being performed” and that active work areas “may

also be outfitted with temporary light stands and light




                                    -4-
    Case 1:18-cv-15733-HB Document 44 Filed 09/29/20 Page 5 of 11 PageID: 3336



strings.”      During the time of the accident, there were light

strings hanging in the basement.1

                                       III

              To survive a motion for summary judgment, a plaintiff

must present sufficient evidence to establish a prima facie case

of negligence.       “To establish a prima facie case of negligence,

a plaintiff must establish the following elements:              (1) duty of

care, (2) breach of that duty, (3) proximate cause, and (4)

damages.”      D’Alessandro v. Hartzel, 29 A.3d 1112, 1114

(App. Div. 2011) (internal citations omitted).

              Calpine argues that the first element cannot be met

because it owed no duty to Krough.           Calpine maintains that

Krough was an employee of an independent contractor who was

“injured by a known hazard that was part of or incidental to the

very work the contractor was hired to perform.”             Krough concedes

this point and states, that it “is well settled law in New

Jersey, [] that one who hires independent contractors is not

liable for the wrongful conduct of those contractors in the

performance of their duties and services.”            See Baldasarre v.

Butler, 625 A.2d 458, 465 (1993).            However, Krough asserts that


1    The parties discuss at length the reliability of Krough’s
expert’s opinion regarding the lighting in the basement of the
demolition site at the time of the incident. This issue need
not be further analyzed because the reliability and/or
admissibility of Krough’s expert’s opinion is not material to
Calpine’s summary judgment motion.
                                       -5-
 Case 1:18-cv-15733-HB Document 44 Filed 09/29/20 Page 6 of 11 PageID: 3337



there “are three exceptions to the rule that a principal /

contractee is not liable for the wrongful conduct of its

independent contractors.”      Those exceptions exist when:       (1) the

principal retains control over the manner and means of doing the

work the contractor provided; (2) the principal has engaged an

incompetent contractor; or (3) the services provided by the

contractor are a nuisance per se (i.e., “inherently dangerous”).

See Majestic Realty Associates, Inc. v. Toti Contracting Co.,

153 A.2d 321 (1959).

           First, Krough argues that at minimum, when taken in

light most favorable to the non-moving party, there are genuine

issues of material fact as to whether Calpine retained “control

over the manner and means of the work” that Brandenburg and its

employees performed.     As supporting evidence, he points to the

following facts:    (1) Calpine employees were present on the site

throughout the demolition; (2) Calpine had the ability to

address safety situations with Brandenburg directly and request

remedies be addressed; (3) Calpine would hold meetings with

Brandenburg employees to address safety concerns; (4) Calpine on

some occasions would address Brandenburg employees directly when

they observed unsafe practices; and (5) Calpine controlled

access to the job site via a security gate.         Calpine counters

that these activities do not constitute “control of the means



                                    -6-
 Case 1:18-cv-15733-HB Document 44 Filed 09/29/20 Page 7 of 11 PageID: 3338



and methods of the work,” but rather show general supervisory

conduct.

           To impose liability under the “control of the means

and methods of the work” exception, the landowner must provide

“direction of the manner in which the delegated tasks are

carried out.”    See Wolczak v. National Electric Products Corp.,

168 A.2d 412, 415 (App. Div. 1961).        The New Jersey Supreme

Court has stated that:

           Developing a project and directing that it
           be completed within a certain timeframe and
           within certain specifications do not
           constitute interference with the project and
           remain within the “general supervisory power
           over the result to be accomplished rather
           than the means of that accomplishment.”

           Muhammad v. New Jersey Transit, 821 A.2d 1148, 1155

(2003) (quoting Mavrikidis v. Petullo, 707 A.2d 977 (1998)).

The New Jersey Supreme Court further explained that:

           Absent control over the job location or
           direction of the manner in which the
           delegated tasks are carried out, the party
           contracting out the work, be it a landowner
           or a general contractor, is not liable for
           injuries to employees of the contractor
           resulting from either the condition to the
           premises or the manner in which the work is
           performed. Further, this immunity is not
           disturbed by the exercise of merely such
           general superintendence as is necessary to
           insure that the contractor performs his
           agreement.

Id. at 1156 (internal quotations and citations omitted).

Indeed, there must be “a sufficient degree of detailed

                                    -7-
 Case 1:18-cv-15733-HB Document 44 Filed 09/29/20 Page 8 of 11 PageID: 3339



superintendence over the . . . employees [so] as to invoke a

legal relationship analogous to that of master-servant.”

Wolczak, 168 A.2d at 415.

           Reviewing the undisputed facts in the light most

favorable to plaintiff, no reasonable jury could find that

Calpine had the requisite “control of the means and methods of

the work” to meet the first exception to the general rule that a

principal is not liable for the wrongful conduct of its

independent contractors.      Calpine’s involvement in the

demolition project and related activities during the work were

merely supervisory.     The Agreement it had with Brandenburg

allowed it to have representatives present to ensure that the

work was being done as agreed.       The undisputed facts show that

Calpine did not have any control of the means and methods over

the demolition being performed, the equipment being used, or

workers being hired by Brandenburg.

           With respect to the second exception, Krough concedes

that it cannot prove that Calpine hired an incompetent contactor

to perform the demolition of the powerplant.         New Jersey case

law is clear that:

           no presumption as to the negligence of an
           employer in hiring an independent contractor
           arises from the fact that, after being
           hired, the contractor is negligent in the
           performance of his duties and injures the
           person or property of another.


                                    -8-
 Case 1:18-cv-15733-HB Document 44 Filed 09/29/20 Page 9 of 11 PageID: 3340



Mavrikidis, 707 A.2d at 986.       There are simply no facts in the

record which would allow Krough to prevail under this exception

allowing for landowner liability.

            Finally, Krough argues that the third exception to the

general rule against liability of a landowner is met because the

“work Calpine contracted to be performed was inherently

dangerous.”   He asserts that a demolition, “by definition . . .

is always considered inherently dangerous.”         According to

Krough, since Calpine conducted daily safety meetings with

Brandenburg and was present on the premises, it was aware that

the work being performed was dangerous.         Calpine counters that a

demolition is not inherently dangerous, and even if it were,

Krough was not engaged in demolition at the time of the

accident.

            An “inherently dangerous activity” is always

dangerous, no matter how performed, and the danger is incidental

to and characteristic of the work itself.         Rodrigues v.

Elizabethtown Gas Co., 250 A.2d 408, 413 (App. Div. 1969).            The

Restatement (Second) of Torts addresses demolitions and states,

in relevant part:

            Demolishing buildings, tearing down walls,
            excavations, etc. An independent contractor
            is often employed to do a piece of work
            which, as it progresses, is likely to
            involve the creation of a dangerous
            condition unless special precautions are
            taken to prevent the dangerous condition

                                    -9-
Case 1:18-cv-15733-HB Document 44 Filed 09/29/20 Page 10 of 11 PageID: 3341



          from existing, or to make it harmless after
          it is created.

§ 413, Comment (c).    In Rodrigues, the court also stated that:

          the mere fact that an injured employee of an
          independent contractor was engaged in an
          activity that presented peculiar, intrinsic
          hazards, so that the activity could
          rationally be denoted “inherently
          dangerous,” does not without more yield him
          a cause of action against the contractor or
          landowner. Plaintiff’s injuries must also
          have resulted from the very dangers that
          were inherent in the activity and that are
          the underlying reasons for that activity
          being defined as inherently dangerous.

250 A.2d at 413.

          Here, Krough was a spotter for his co-worker who was

operating heavy machinery.      He was not involved in any

inherently dangerous aspect of the demolition of the powerplant

when he was injured.     His job included keeping eye contact with

his co-worker and informing him of any potential obstructions

during the “skid-steer” process.       Relatedly, he was also

responsible for collecting and disposing of the wires.           Such

work is not “always dangerous no matter how it is performed.”

Spotting and removing wires can be done without inherent risks

and with appropriate precautions.         Accordingly, there are no

facts which support the third exception to the general rule and

allow for liability of Calpine because of the inherent danger of

the work Krough was performing at the time of his injuries.



                                   -10-
Case 1:18-cv-15733-HB Document 44 Filed 09/29/20 Page 11 of 11 PageID: 3342



           The motion of the defendants for summary judgment

under Rule 56 of the Federal Rules of Civil Procedure will be

granted.




                                   -11-
